Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claims 1, 8 and 15 are the independent claims under consideration in this Office Action.  
	Claims 2-7, 9-14 and 16-20 are the dependent claims under consideration in this Office Action.
COMMENTS
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the independent claims define a method of tying a knot in one or more fishing lines and further, a fishing accessory.  The method includes the steps of positioning at least a portion of a first fishing line in a slot of at least one arm.  Wrapping the first line at least partially around a second arm and positioning a second portion proximate the first fishing line.  Coupling at least two thirds portion of the fishing line to a second stationary coupling member and extending at least a third of the fishing line from the coupling member.  Positioning a second fishing line on the second arm and forming a knot.  Sliding a second coupling member on the second arm to inhibit passing of the second fishing line through a free end of the slot.  Uncoupling the first and second fishing lines from the knotting device by sliding the first coupling member to release the lines by .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Citations
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smalley, Holland, Harvey, Zolezzi and Bersche illustrate knotting aids including at least two arms for accommodating the tying of two lines.  Vargo, Rosser, Snoop and Jochum illustrate tying devices including tying an accessory to a fishing line, such as a hook.
INQUIRIES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987.  The examiner can normally be reached on Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732